Citation Nr: 0312489	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-00 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from December 1961 
to May 1970.  

The present matter comes to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In September 2001, jurisdiction over 
the appellant's claims file was transferred to the RO in 
Columbia, South Carolina.  In June 2002, the appellant 
testified before a Decision Review Officer at the RO.  A 
transcript of that hearing is of record.  

The appellant's claim for service connection for a low back 
disorder was originally denied by a rating decision issued in 
July 1982.  The appellant did not perfect a timely appeal and 
the decision became final.  In a November 2002 decision, the 
Board determined that new and material evidence had been 
presented, reopened the appellant's claim, and developed for 
additional evidence.  That development has been completed and 
the appellant's claim is again in appellate status.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  A current low back disability, degenerative disc disease, 
is related to an injury during active service.  


CONCLUSION OF LAW

A low back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the appellant's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the appellant in substantiating his claim.

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A review of the appellant's service medical records reflects 
treatment for back strain in November 1966.  During a 
separation medical examination there were no complaints or 
findings of a back disability.  

Post-service treatment records from the 1990's contain a 
medical history of the appellant injuring his back around 
1966 when he lifted a snowmobile, being involved in an auto 
accident in 1991, and performing heavy lifting at work.

In May 2002, the RO received a statement from Dale L.J. 
Nodrick, D.C., dated that same month.  Dr. Nodrick noted with 
respect to the appellant's disability that:

It is well versed in the literature and of my 
opinion, when diagnosed with a lumbar strain, 
(Nov. 1966) the integrity of the spinal joints 
are injured and thereby reducing the functional 
capacity of the area.  Without the functional 
capacity being corrected to pre-injury status 
it is most likely that the area of injury may 
remain an area of greater risk of future 
trouble from aggravation or trauma which might 
not have had the same effect prior to the 
lumbar strain.  Due to the above factors the 
spine will be predisposed to an accelerated 
rate of degeneration/arthritis.  

In May 2003, the appellant underwent a VA examination.  The 
examination report notes that the appellant's claims file was 
reviewed prior to the examination, and also documents the 
appellant's reported two post-service automobile accidents.  
Following clinical evaluation, the examiner diagnosed 
degenerative disc disease at L4-5 and L5-S1.  The back 
disability had become slowly progressive over time.  The 
examiner opined that it was as likely as not that the 
appellant's disc disease was related to his time in the 
service.  In this respect, the examiner commented that the 
appellant's back injury during his active service period 
could over time lead to the present back disability.  

The record contains competent medical evidence of a current 
disability, namely degenerative disc disease at L4-5 and L5-
S1.  The opinion of the veteran's chiropractor, Dr. Nodrick, 
raises the possibility of a relationship between the 
degenerative disc disease and the service injury.  
Additionally, a VA physician has opined that, the appellant's 
current low back disability is as likely as not related to 
his period of service.  The physician's opinion was based on 
a complete review of the appellant's claims file.  There is 
no competent opinion against that of the VA physician.  While 
the appellant did experience an intercurrent injury post 
service, the VA physician noted and considered the 
appellant's motor vehicle accident(s) in rendering his 
opinion.  

As such, the medical evidence is in favor of the claim.  
Accordingly, service connection is warranted for the 
appellant's low back disability, namely degenerative disc 
disease at L4-5 and L5-S1.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability, 
namely degenerative disc disease at L4-5 and L5-S1, is 
granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

